On Petition eor Rehearing.
[Decided March 17, 1916.]
Per Curiam.
In a petition for rehearing, counsel complains that we have not adverted to Ford v. Aetna Life Ins. Co., 70 Wash. 29, 126 Pac. 69. There the injured person, after judgment against the employer, sued the insurance company without assignment of the policy, arguing privity with the insurer on the theory that the contract was really for his benefit or had been made so by the insurer’s conducting the defense. We denied that privity of contract there and have not, by any expression whatever, allowed it to Mrs. Davies here. The difference is that Mrs. Davies sues as assignee of the policy. We have simply made the policy an asset of the employer after defense by the insurer and judgment against the employer. To shake the soundness of our conclusions, the petitioner offers no argument, largely citing cases where, as in our Aetna case, the injured plaintiff sought unsuccessfully to establish privity. From our views on this subject, we see no evil results, but on the contrary, réliéf both to employers and to employees in a class of cases, small but of downright injustice, in which, when insolvency happens to the employer, the insurer escapes a liability actually earned by premium and covered by reserves.
While the Aetna case chiefly discussed privity, it closed with another feature in which our present decision is not *579consistent with it. The plaintiff there had also garnished the insurance company as his employer’s debtor, and, as to this indebtedness, we did say that there could be none, notwithstanding defense by the insurer. In that feature we are content to modify the Aetna case.
The petition is denied.